879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Benjamin BEST, Plaintiff-Appellant,v.COUNTY OF PERSON;  State of North Carolina, Defendants-Appellees.
No. 89-6529.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 10, 1989.Decided:  July 18, 1989.Rehearing and Rehearing In Banc Denied Aug. 30, 1989.

James Benjamin Best, appellant pro se.
Joel H. Brewer;  Barry Steven McNeill (Office of the Attorney General), for appellees.
Before DONALD RUSSELL, WIDENER, and K.K. HALL, Circuit Judges.
PER CURIAM:


1
James Benjamin Best appeals from an order of the district court denying relief from a previously entered order denying Best's petition for removal to federal court of his state postconviction motion for appropriate relief.  We affirm.


2
In his motion for relief from the denial of removal, which the district court properly construed as a motion under Rule 60(b) of the Federal Rules of Civil Procedure, Best requested the district court to "reinstate" its order that he be provided an evidentiary hearing in state court on his postconviction claims.  Best asserted that the original order to hold an evidentiary hearing was contained in the order denying removal and remanding the case to state court.  We have reviewed the record and examined the district court's order denying removal, and we find no order directed to the state to hold an evidentiary hearing.  Thus, the district court properly denied the Rule 60(b) motion.  Accordingly, we affirm.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.